—Order, Supreme Court, New York County (David Saxe, J.), entered July 29, 1997, which denied petitioner’s application to annul respondents’ determination terminating petitioner’s welfare benefits for failure to comply with Work Experience Program requirements, unanimously affirmed, without costs.
Termination of benefits was properly based on petitioner’s *217refusal to accept any work assignment that would conflict with her school schedule (see, Matter of Ortiz v Hammons, 171 Misc 2d 699). Such refusal rendered irrelevant the precise number of hours petitioner was required to work, and her request for the underlying documentation related thereto was properly refused. Nor is it of consequence that respondents did not furnish documents concerning their protocols and the training of personnel responsible for conciliation procedures, absent any evidence that respondents deviated from established conciliation procedures or that the mediator was not properly trained. We have considered petitioner’s other arguments, including that she was denied due process with respect to the notice of intent to discontinue her benefits and the manner in which the fair hearing was conducted and recorded, and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.